 


110 HRES 103 EH: Congratulating the Mount Union College Purple Raiders for winning the 2006 NCAA Division III Football National Championship.
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 103 
In the House of Representatives, U. S.,

February 27, 2007
 
RESOLUTION 
Congratulating the Mount Union College Purple Raiders for winning the 2006 NCAA Division III Football National Championship. 
 
 
Whereas on December 16, 2006, the Mount Union College Purple Raiders of Alliance, Ohio, won the 2006 National Collegiate Athletic Association (NCAA) Division III Football National Championship by defeating the University of Wisconsin-Whitewater Warhawks by a score of 35–16 in the Amos Alonzo Stagg Bowl; 
Whereas while there are currently 231 schools playing NCAA Division III college football, during the last 14 years the Purple Raiders have won an unprecedented 9 NCAA Division III Football National Championships; 
Whereas Mount Union College currently has the second longest winning streak in all of college football with 23 consecutive victories; 
Whereas the Purple Raiders have won 62 consecutive games on the road; 
Whereas the Purple Raiders hold college football's two longest winning streaks—55 consecutive games won from 2000 to 2003 and 54 consecutive wins from 1996 to 1999; 
Whereas in winning the 2006 National Championship, Mount Union College Football Head Coach Larry Kehres completed his 21st season as head coach of the Purple Raiders; 
Whereas Coach Kehres has compiled a phenomenal 246–20–3 record at Mount Union College and the best career winning percentage (.920) for a head coach—at any division level—in the history of college football; 
Whereas Coach Kehres has led the Purple Raiders to all 9 of their National Championships, 17 Ohio Athletic Conference titles, and 15 undefeated regular seasons; 
Whereas Coach Kehres was named the American Football Coaches Association Division III Coach of the Year for a record eighth time in 2006; 
Whereas the Purple Raiders finished the 2006 season ranked first nationally in Division III football in total offense, first in scoring, first in passing efficiency, second in rushing, second in total team defense, second in scoring defense, second in rush defense, and eighth in pass efficiency defense; and 
Whereas Mount Union College graduates approximately 98 percent of the student-athletes who remain in the football program for a full four years: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Mount Union College Purple Raiders for winning the 2006 NCAA Division III Football National Championship; and 
(2)recognizes all the players, coaches, and support staff who were instrumental in this achievement. 
 
Lorraine C. Miller,Clerk.
